724 S.E.2d 930 (2012)
STATE
v.
Luther STIDHAM.
No. 215P12-1.
Supreme Court of North Carolina.
May 18, 2012.
Sherri Horner, Assistant Attorney General, for State of North Carolina.
Luther Daniel Stidham, Dallas, for Stidham, Luther Daniel.
Jon David, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 17th of May 2012 by Defendant for Petition for Writ of Habeas Corpus:
"Motion Denied by order of the Court in conference, this the 18th of May 2012."